Per Curiam.

The issue presented in this appeal is whether these convictions, which were based solely on the uncorroborated testimonies of the participating undercover sheriffs deputies, must be reversed in light of R.C. 2923.03(D). Since we conclude that these deputies were not accomplices for purposes of the crime of prostitution, we hold that R.C. 2923.03(D) did not operate to bar these convictions.
R.C. 2923.03(D) reads as follows:
“No person shall be convicted of complicity under this section solely upon the testimony of an accomplice, unsupported by other evidence.”
In State v. Pearson (1980), 62 Ohio St. 2d 291 [16 O.O.3d 332], this court applied the foregoing statute to convictions for principal offenses as well. Thus, in the case at bar, since it is undisputed that the participating deputies’ *124testimonies were uncorroborated, the narrow focus of our concern is whether these deputies were “accomplices.”
R.C. 2923.03(A) defines the crime of “complicity,” in part, as follows: “No person, acting with the kind of culpability required for the commission of an offense, shall do any of the following:
“(1) Solicit or procure another to commit the offense;
“(2) Aid or abet another in committing the offense.” (Emphasis added.) R.C. 2907.25 defines the crime of “prostitution” as follows:
“(A) No person shall engage in sexual activity for hire.”
Appellees argue that R.C. 2907.25(A) sets forth a strict liability standard, i.e., no criminal intent is required of the person committing the crime. If this interpretation is correct, the deputies would then be accomplices. Appellant argues that this statute does not impose strict liability, and that the deputies herein lacked any requisite intent to commit a crime.
R.C. 2901.21(B) sets forth the requirements of a strict liability statutory offense:
“When the section defining an offense does not specify any degree of culpability, and plainly indicates a purpose to impose strict criminal liability for the conduct described in such section, then culpability is not required for a person to be guilty of the offense.” (Emphasis added.)
R.C. 2907.25(A) does not “plainly indicate” an intention to impose strict liability. In State v. Adams (1980), 62 Ohio St. 2d 151 [16 O.O.3d 169], this court similarly held that the child endangering statute1 was not a strict liability offense. Examples of such a “plain indication” include R.C. 2915.02(A)(1),2 bookmaking, and R.C. 2915.03(A)(1),3 gambling house operation. See State v. Wac (1981), 68 Ohio St. 2d 84 [22 O.O.3d 299], paragraphs one and two of the syllabus. In each of these latter statutes the General Assembly has expressly differentiated degrees of culpability. The same is not true of R.C. 2907.25(A). Rather, the participants in the crime of prostitution addressed in R.C. 2907.25(A) must possess some degree of criminal intent4 to be found guilty of either the principal offense or of complicity.
Appellees argue that since the legislature has expressly granted police immunity in other contexts, the failure to do so in the context of prostitution reflects a legislative intent to deny immunity. This argument, while super*125ficially attractive, is not persuasive since legislative inaction can be attributed to many factors. (See Oliver v. Kaiser Community Health Found. [1983], 5 Ohio St. 3d 111, 115: “ ‘Legislative inaction is a weak reed upon which to lean in determining legislative intent’ see, also, State v. Barker [1983], 8 Ohio St. 3d 39, 41, at fn. 4.)
We thus find that the deputies herein were not accomplices for purposes of the corroboration requirement of R.C. 2923.03(D), since there was no showing of criminal intent on their part.
We emphasize, however, that today’s ruling applies only to the facts of this case, i.e., the deputies were not shown to have any criminal intent.
We also decline to adopt the so-called feigned accomplice rule as set forth in State v. Johnson (1960), 112 Ohio App. 124 [16 O.O.2d 51]. Adoption of such a rule, which would give police broad powers to participate in crimes that result in the subsequent convictions of the co-participants based solely on the uncorroborated testimony of the participating officer, would constitute unwarranted judicial legislation. Participation in strict liability crimes, for instance, is a question left for another day.
The judgment of the court of appeals is hereby reversed.

Judgment reversed.

Celebrezze, C.J., Sweeney, Locher and Holmes, JJ., concur.
W. Brown, C. Brown and J. P. Celebrezze, JJ., dissent.

 R.C. 2919.22(B)(2).


 R.C. 2915.02(A) reads, in pertinent part:
“No person shall:
“(1) Engage in bookmaking, or knowingly engage in conduct that facilitates bookmaking.”


 R.C. 2915.03(A) reads, in pertinent part:
“No person, being the owner or lessee, or having custody, control, or supervision of premises, shall:
“(1) Use or occupy such premises for gambling * * *;
“(2) Recklessly permit such premises to be used or occupied for gambling * *


 We decline at present to decide what degree of intent is required.